Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
2, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 2, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00517-CV
____________
 
IN RE JAMES D. BUTCHER and DEL MAR CAPITAL, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
26, 2007, relators filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators ask this court to compel the Honorable Mark Davidson, presiding judge
of the 11th District Court of Harris County to vacate his order striking relators= pleadings and prohibiting relators
from presenting witnesses or other evidence at trial.
Relators
have not established their entitlement to the extraordinary relief sought. 
Accordingly, we deny relators= petition for writ of mandamus and deny relators= related emergency motion to stay
trial. 
 




PER CURIAM
 
Petition Denied and Memorandum
Opinion filed July 2, 2007.
Panel consists of Justices Yates,
Edelman, and Seymore.